Citation Nr: 1223480	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims.  The Veteran was notified of the denials and of his appellate rights in a letter from the RO dated later in July 2008.

In December 2008, the Veteran presented personal testimony at a hearing before a decision review officer (DRO).  In January 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In June 2011, the Board remanded the Veteran's appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  A bilateral knee disability, to include degenerative and psoriatic arthritis, was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.  
2.  Hypertension was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.

3.  Hypertension is not caused or aggravated by the service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, to include degenerative and psoriatic arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Hypertension is not proximately due to, or aggravated by, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in March 2008 complied with VA's duty to notify the Veteran with regard to the service connection claims adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Pursuant to the June 2011 Board Remand, the Veteran was provided with notice of the elements of secondary service connection in a June 2011 letter.  The timing defect of the June 2011 correspondence was cured by the AMC's subsequent readjudication of the appeal, and issuance of a supplemental statement of the case in August 2011.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claims.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was recently provided a VA examination in July 2011 as to the pending claims.  The July 2011 examination report and medical opinion provided therein contain sufficient evidence by which to decide the claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the July 2011 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension and arthritis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A. Bilateral Knee Disability

The Veteran asserts entitlement to service connection for a bilateral knee disability, which he contends is due to his military service.  See, e.g., the January 2011 Board hearing transcript.

Here, the Veteran's STRs show no complaints related to either his right or left knees.  Also, no complaints or diagnosis of psoriasis were noted in the STRs.  Consistently, the Veteran has not contended that he sought medical treatment for his bilateral knee disability or related symptomatology during his military service.  Rather, the Veteran has stated that he began to experience stiffness and swelling of his knees during service as a result of his routine military duties.  See the January 2011 Board hearing transcript.  He also recently reported that he suffered an episode of subluxation of his knees while unloading empty fuel barrels from helicopters.  See the VA examination report dated July 2011.

Post-service medical records show that the Veteran was treated for complaints of a "problem with his left knee" in July 1974.  The Veteran reported that his left knee symptoms began in March 1974 "when he was injured at work."  Contemporaneous X-rays did not document any abnormalities.  It was noted at the time that the Veteran "complained for approximately four years of swelling in his legs which has become worse in the past four months."  See the private treatment record dated July 1974.  Private treatment records dated July 1992 documented an on-going history of severe psoriatic arthritis of the bilateral knees.  In a letter dated June 1996, Dr. T.W.R. reported that the Veteran "had a 15 to 16 year history of pain, stiffness and swelling, initially starting in both knees."  In a January 1997 letter, Dr. T.W.R. stated that the Veteran "suffers from aggressive polyarticular psoriatic arthritis that has been dependent on steroid therapy."  Consistently, in a February 1997 examination report Dr. S.G. acknowledged the Veteran's report that he "started having bilateral knee pain and swelling fifteen years ago."  Dr. S.G. also noted the Veteran's statement that "his knees were both injured during his working years for Armstrong Tire."  A VA treatment record dated May 1998 indicated that the Veteran had a "history of psoriatic arthritis, on chronic steroids since 1994."  The May 1998 VA treatment record also noted that the Veteran had a history of synovectomy of the knees in 1994, synovectomy of the left knee in 1992 and of the right knee in 1991.  X-rays conducted in April 2003 showed degenerative arthritis of the knees, bilaterally.  See the VA X-ray report dated April 2003.  A total knee replacement of the left knee was conducted in December 2003.  See the VA treatment record dated July 2007 & the VA examination report dated July 2011.

Pursuant to the June 2011 Board Remand, the Veteran was afforded a VA examination in July 2011.  The VA examiner interviewed and examined the Veteran and reviewed his claims file, including service treatment records and post-service treatment records.  The examiner documented the Veteran's report of in-service injury and his complaints of stiffness and swelling in his knees during service and immediately thereafter.  The examiner then diagnosed the Veteran with degenerative and psoriatic arthritis of the knees, bilaterally.  The examiner further reported, "[t]he claimed condition is not as least as likely caused by injury, illness or event during military service."  He explained, "[t]here are no issues of knee problems or psoriasis noted in the service record.  The additional effect of an inflammatory arthritis such as psoriatic arthritis has accelerated the overall arthritic condition of the Veteran's knees."  The examiner continued, "[h]e has had unusual procedure of synovectomy to retard the inflammatory effects of the psoriatic arthritis which the Veteran states was helpful.  Private treatment records from rheumatology and orthopedics documented the progression of his knee condition."  The examiner further opined, "[t]he Veteran is noted to have had social security disability [examination] from January 22, 1997 that notes history of bilateral knee pain and swelling for fifteen years with prior injury while working for Armstrong Tire.  No injury to knees from military service was referenced."

Based on a review of the evidence, the Board finds that service connection for a bilateral knee disability is not warranted.  The Board acknowledges the Veteran's competent report of swelling and stiffness in service.  However, the evidence fails to show that the Veteran's currently diagnosed bilateral knee disability (degenerative and psoriatic arthritis) is related to his military service.  Indeed, in this regard, the Board notes that the only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral knee disability is not related to his military service.  That opinion is uncontradicted and is based upon a thorough rationale.  Further, the examiner's opinion is supported by the Veteran's VA and private treatment records which do not document treatment for knee symptoms until years after his December 1967 military discharge.  Moreover, the objective evidence of record does not indicate any continuity of symptomatology following service, or reflect that the Veteran's current bilateral knee disability is related to his competent report of in-service knee pain and subluxation.

In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges the Veteran's contentions that the bilateral knee symptomatology that he initially suffered in service has continued to the present.  As indicated above, the Veteran is competent and credible to report having continued knee stiffness and swelling since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates the current bilateral knee disability to the Veteran's reported history of in-service symptomatology.  In other words, in the current appeal, the Veteran has simply contended that he has had bilateral knee symptoms since service.  Such contentions alone do not support a grant of service connection for a bilateral knee disability based on continuity of symptomatology.  No medical professional has opined that the in-service symptoms of knee stiffness, swelling, and subluxation were chronic or that the Veteran's current bilateral knee disability is related to his military service.

The Board's finding is further supported by the objective medical evidence of record, which does not indicate that the Veteran's in-service knee complaints were chronic and continued post-service.  As noted above, the Veteran's discharge examination in November 1967 showed that his knees were clinically normal.  Also, at the time of his separation examination, the Veteran did not report that his knee-related complaints were recurrent.  Furthermore, there is no objective evidence to indicate knee treatment until 1974.  The Board acknowledges the Veteran's report that he experienced knee symptoms since 1970.  See, e.g., the VA examination report dated July 2011.  However, the Board observes that treatment records from the Veteran's 1974 treatment for a left knee injury are of record, and, at that time, he indicated that his knee problems began in March 1974; he did not endorse a history of knee symptomatology prior to that date.  Moreover, even if the Veteran experienced knee problems in 1970, such an onset was still three years after his discharge from service.  In sum, the evidence does not support a finding of a chronic condition incurred in service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of knee complaints, symptoms, or findings until years following the period of active service is itself evidence which tends to show that any in-service knee symptomatology did not result in a chronic disability.

Also, the Veteran does not possess specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Although he has reported that bilateral knee disability is essentially a continuation of the symptoms which he experienced in service, the medical evidence of record does not support that contention.  Moreover, the July 2011 VA examiner specifically considered the Veteran's description of in-service knee symptomatology in rendering his negative medical nexus opinion.

Here, there is nothing in the STRs and post-service records to indicate that the knee symptomatology the Veteran may have experienced during his military service resulted in a chronic bilateral knee disability.  This finding is further supported by the fact that in the Veteran's post-service records showing treatment for knee complaints he did not report that the onset of his complaints began in service.
Without competent evidence of an onset of a chronic bilateral knee disability in service, continuity of relevant symptomatology since active duty, or an association between the currently diagnosed degenerative and psoriatic arthritis of the bilateral knees and the Veteran's active duty, service connection for a bilateral knee disability is not warranted.  Thus, based on this evidentiary posture, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

B. Hypertension

The Veteran has asserted entitlement to service connection for hypertension which he contends is due to his military service.  Alteratively, the Veteran argues that his hypertension is aggravated by his service-connected diabetes mellitus, type II.  See the January 2011 Board hearing transcript.  As to the Veteran's contention of secondary service-connection, it is undisputed that he is service-connected for diabetes mellitus, type II.  See the July 2008 rating decision.

Notably, the Veteran has not contended, nor does the record show, that he was diagnosed with hypertension during his military service.  Indeed, his STRs show no treatment for, or diagnosis of, hypertension or related complaints.  Moreover, the November 1967 service separation examination was absent any complaint, or finding, of hypertension or elevated blood pressure.

Post-service treatment records show that the Veteran was diagnosed with hypertension in 1980.  See the VA treatment records dated in December 2003 & May 1998.  The first sign of diabetes mellitus was noted in 2003.  See the VA Medical Center (VAMC) letter dated January 2008.

In April 2008, the Veteran was afforded a VA examination as to his hypertension and diabetes mellitus.  At that time, the examiner opined that the Veteran's hypertension was less likely as not caused by his diabetes mellitus, type II.  In support of this conclusion, the examiner noted that the Veteran's hypertension pre-existed his diabetes mellitus, type II.  Indeed, as noted herein, the Veteran's hypertension was first diagnosed in 1980, and his diabetes mellitus was not diagnosed until 2003.  However, the examiner did not address whether the Veteran's pre-existing hypertension was aggravated by his service-connected diabetes mellitus.

Thus, pursuant to the June 2011 Board Remand, the Veteran was afforded a VA examination in July 2011 as to his hypertension claim.  The July 2011 examiner interviewed and examined the Veteran, and reviewed his VA claims file including VA and private treatment records.  The examiner diagnosed primary hypertension that is "not as least as likely caused by injury, illness or event during military service.  The claimed condition is not as least as likely aggravated by the Veteran's service connected condition of diabetes mellitus, type II."  The examiner explained that "[t]here is no evidence of hypertension in the service treatment records."  Moreover, the examiner noted that "[t]he condition of hypertension preceded the diagnosis of diabetes by a number of years.  There is no evidence of kidney impairment of diabetes that may cause a secondary hypertension.  Diabetes mellitus type II is not a cause of primary hypertension."

Crucially, the Veteran has not produced a medical opinion to contradict the conclusions set forth in the April 2008 and July 2011 VA medical examination reports.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his hypertension claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2008 and July 2011 VA medical opinions stand unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his diabetes mellitus or his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his hypertension is the result of his military service or is caused or aggravated by his service-connected diabetes mellitus, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2011).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the April 2008 and July 2011 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

To the extent that the Veteran is now contending that his hypertension manifested during his military service and continued thereafter, the Board finds that he is competent and credible to report having certain observable symptoms such as elevated blood pressure since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno at 469; see also Cartwright, supra.  

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage, supra.  Critically, although the Veteran appears to contend that his hypertension manifested several years after his December 1967 discharge, he has not asserted that he experienced hypertension during his military service.  See, e.g., the January 2011 Board hearing transcript.  Moreover, with regard to the current appeal, the Veteran has simply contended that he has had symptoms of hypertension since service.  Such contentions alone do not support a grant of service connection for hypertension based on continuity of symptomatology.  No medical professional has opined that the Veteran's hypertension began in service or for years thereafter.  Thus, there is no medical evidence to support the Veteran's contentions of hypertension on a continuous basis following service.

The Board's finding is further supported by the objective medical evidence of record, which does not indicate that the Veteran experienced hypertension symptomatology in-service or for years thereafter.  As noted above, the Veteran's discharge examination in November 1967 did not document any blood pressure -related abnormalities, and a diagnosis of hypertension was not identified.  Moreover, at the time of his separation examination, he did not report that he had experienced elevated blood pressure.  Furthermore, there is no objective evidence to indicate treatment of hypertension until 1980.  The Board acknowledges the Veteran's report of the onset of hypertension symptoms as early as 1970.  See, e.g., the VA examination report dated July 2011.  However, the Board observes that treatment records from the Veteran's 1974 treatment for a left knee injury are of record, and no diagnosis of hypertension or elevated blood pressure were noted at that time.  Also, even if he experienced hypertension-related symptomatology in 1970, it was still three years after his discharge from service.  In sum, the evidence does not support a finding of a chronic condition incurred in service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense, supra; see also Maxson, supra.  Thus, the lack of any evidence of complaints of elevated blood pressure or symptoms of hypertension until years following the period of active service is itself evidence which tends to show that the Veteran did not have hypertension on a continuous basis from his period of active military service.

Furthermore, the Veteran does not possess specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, supra.  The July 2011 VA examiner specifically considered the Veteran's assertion of the onset of hypertension symptomatology in 1970 in rendering his negative medical nexus opinion.  In this case, there is nothing in the Veteran's STRs and post-service records to indicate that the Veteran experienced hypertension during his military service or for years thereafter.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection either on a direct or secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Based on this evidentiary posture, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


